—Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 10, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was employed by a nursing home as its recreation director. She was terminated when she returned to the prem*931ises and refused repeated instructions by her superiors to leave after being told to stay home as a part of a "cooling off’ period resulting from a labor dispute. These facts constitute substantial evidence to support the Board’s finding that claimant was terminated for misconduct in that she refused the reasonable instructions of her supervisor. Further, the Board properly ruled that the benefits paid claimant were recoverable.
Mikoll, J. P., Mercure, Crew III, White and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.